EXHIBIT 10.39

 

RECEIVABLES TRANSFER AND CONTRIBUTION AGREEMENT

 

This Receivables Transfer and Contribution Agreement (this “Agreement”) is made
and entered into as of November 24, 2008, by and between SANMINA SPV LLC, a
Delaware limited liability company (“Transferee”) and SANMINA-SCI CORPORATION, a
Delaware corporation (“Sanmina” or “Transferor”).

 

W I T N E S S E T H:

 

On the terms and subject to the conditions set forth herein, the Transferor
contribute, and Transferee shall accept as a capital contribution, on a “true
contribution” basis, certain of the Transferor’s Accounts Receivable from time
to time.

 

ARTICLE I
DEFINITIONS

 

Section 1.1                                      Definitions. Unless otherwise
defined herein, all capitalized terms will have the meanings given such terms in
that certain Credit and Security Agreement dated the date hereof (as the same
may be amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”), by and among Transferee, Deutsche Bank AG, New York
Branch, as administrative agent (the “Agent”) and the banks and financial
institutions named therein as Lenders ( the “Lenders”).

 

Section 1.2                                      Accounting Terms and
Determinations. Unless otherwise specified herein, all terms of an accounting
character used herein will be interpreted, all accounting determinations
hereunder will be made, and all financial statements required to be delivered
hereunder will be prepared, in accordance with GAAP, applied on a basis
consistent (except for changes concurred in by the Public Accountants or
otherwise required by a change in GAAP) with the most recent audited
consolidated financial statements of Sanmina and its Subsidiaries.

 

Section 1.3                                      References. Unless otherwise
indicated, references in this Agreement to “articles,” “exhibits,” “schedules,”
“sections,” and other subdivisions are references to articles, exhibits,
schedules, sections and other subdivisions hereof.

 

Section 1.4                                      Terminology. The terms
“herein,” “hereof,” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular section, paragraph or
subdivision.  Any pronoun used will be deemed to cover all genders. Unless the
context otherwise clearly indicates, words used in the singular include the
plural and words used in the plural include the singular. In the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding.” All references to statutes and related regulations will include any
amendments of same and any successor statutes and regulations.  All references
to any of the Program Documents will include any and all amendment or
modifications thereto and any and all restatements, extensions or renewals
thereof. All references to any Person will mean and include the successors and
permitted assigns of such Person. All references to “including” and “include”
will be understood to mean “including, without limitation.” All references to
the time of day will mean the time of day on the day in question in New York
City, New York, unless otherwise expressly provided in this Agreement.  An
Unmatured Termination Event or a Termination Event will be deemed to exist at
all times during the period commencing on the date that such Unmatured
Termination Event or Termination Event occurs to the date on which such
Unmatured Termination Event or Termination Event is waived in writing pursuant
to this Agreement or, in the case of Unmatured Termination Event, is cured
within any period of cure expressly provided in this Agreement; and a
Termination Event will “continue,” be “continuing,” or “in existence” until such
Termination Event has been waived in writing by the Agent acting on behalf of
the Lenders in accordance with the provisions of the Credit Agreement, or cured.

 

--------------------------------------------------------------------------------


 

Whenever the phrase “to the best of Transferors’ knowledge” or words of similar
import relating to the knowledge or the awareness of Transferor are used herein,
such phrase will mean and refer to the actual knowledge of a Senior Officer of
the Transferor.  All references to “acceptable” or “satisfactory” will, unless
expressly provided otherwise, be deemed to mean “reasonably acceptable” or
“reasonably satisfactory.”  All calculations of money values will be in
Dollars.  To the extent that any party hereto will have the right to consent to
the taking of any action hereunder, such consent will not be unreasonably
withheld (unless otherwise specifically indicated).

 

ARTICLE II
TRANSFER AND CONTRIBUTION OF ACCOUNTS RECEIVABLE

 

Section 2.1                                      Agreement to Transfer Certain
Accounts Receivable.  (a) From time to time until this agreement terminates in
accordance with Section 2.1(b), the Transferor may on any Preparation Date offer
to contribute, and Transferee shall accept as a capital contribution, on the
Borrowing Date immediately following such Preparation Date, certain of the
Transferor’s Accounts Receivable which arose before such Preparation Date,
subject to the terms and conditions set forth herein.

 

(b)                                 This Agreement will commence as of the date
of execution and delivery hereof and will continue in full force and effect
until the earliest to occur of (a) the termination of the Credit Agreement, and
(b) the occurrence of any of the following events (each, a “Contribution
Termination Event”): (i) Transferee or Transferor will become insolvent or a
Termination Event described in Section 6.01(i) or (j) of the Credit Agreement
will have occurred and be continuing or (ii) Transferor will become unable for
any reason to contribute Accounts Receivable in accordance with this Agreement.

 

Section 2.2                                      Offering Accounts Receivable
for Contribution.  On or before each Preparation Date, the Transferor will
notify Transferee and the Agent of those Accounts Receivable it desires to
contribute to Transferee on the immediately following Borrowing Date by
delivering a draft Assignment Agreement (as defined herein) to Transferee, with
a copy to Agent.  Such Assignment Agreement will specifically identify each of
the Transferor’s Accounts Receivable it desires to contribute to Transferee,
will identify whether each such Account Receivable satisfies the criteria in the
definition of “Eligible Receivable” and will include the date each such Account
Receivable arose, its Uncollected Value, invoice number, the Account Debtor,
currency of payment and its Scheduled Maturity Date, all determined as of such
Preparation Date, as applicable.

 

Section 2.3                                      Accepting Accounts Receivable.
Transferee shall accept as a capital contribution the Transferor’s Accounts
Receivable identified as offered as a capital contribution in a draft Assignment
Agreement delivered pursuant to Section 2.2.

 

Section 2.4                                      Delivery of Assignment
Agreement.  On each Borrowing Date, the Transferor, if contributing any Accounts
Receivable to Transferee on such Borrowing Date, will execute and deliver to
Transferee and the Agent an Assignment Agreement dated as of such Borrowing
Date, which Assignment Agreement will be substantially in the form of Exhibit A
attached hereto and made a part hereof (each, an “Assignment Agreement”).

 

Section 2.5                                      Application of Deductions. 
With respect to any Accounts Receivable and related Related Rights and Property
that the Transferor, in its discretion, may contribute to Transferee on any
Borrowing Date, such Accounts Receivable and related Related Rights and Property
will be deemed to be a capital contribution from the Transferor to Transferee. 
The parties acknowledge and agree that the Transferor will be obligated to
compensate Transferee for any Deductions, to the extent such Deductions were not
otherwise taken into account in determining the Uncollected Value of the
Transferred Receivables of the Transferor on any Settlement Date, in accordance
with Section 2.7(b).

 

Section 2.6                                      Intent of the Parties; True
Contribution of Transferred Receivables.  It is the intention of the parties
hereto that the contribution of the Transferred Receivables and Related Rights
and Property as provided in Article II be, and be construed as, absolute capital
contributions, including for accounting purposes, without recourse except as
explicitly provided herein, of the Transferred Receivables

 

--------------------------------------------------------------------------------


 

and Related Rights and Property by the Transferor to Transferee, and that
neither the Transferred Receivables nor the Related Rights and Property will be
part of the Transferor’s estate in the event of a Transferor bankruptcy. 
Furthermore, it is not intended that such contribution be deemed a pledge of the
Transferred Receivables and Related Rights and Property to secure a debt or
other obligation of Transferor.  If however, notwithstanding the intention of
the parties, the contribution provided for in this Article II is determined to
be a transfer for security, then this Agreement will also be deemed to be a
security agreement and the Transferor hereby grants to Transferee a security
interest in all of the Transferor’s right, title and interest in the Transferred
Receivables and Related Rights and Property.

 

Section 2.7                                      Re-Transfer of Designated
Receivables; Deemed Collections.  (a)  If at any time an Account Receivable
becomes a Designated Receivable, the Transferor will accept re-transfer of such
Designated Receivable from Transferee.  Each such re-transfer will be made on
the next occurring Settlement Date (or the second following Settlement Date, if
such Accounts Receivable became subject to retransfer pursuant to this
Section 2.7 after the Preparation Date for the next occurring Settlement Date). 
The Transferor will pay to the Transferee an amount in cash equal to the
Uncollected Value (which for this purpose shall be the face amount thereof) of
such Designated Receivables.

 

(b)                                 The parties acknowledge and agree that the
Transferor will be obligated to compensate Transferee for any Deductions taken
on any Account Receivable prior to the Settlement Date on which such Account
Receivable was contributed to Transferee, to the extent such Deductions were not
otherwise taken into account in determining the Uncollected Value of such
Transferred Receivables on such Settlement Date and the Transferor will be
deemed to have received a Collection of such Account Receivable in the amount of
any such Deduction on the date such reduction is reported on the Books and
Records.  On each day after contribution of an Account Receivable to Transferee
on which a Deduction is granted on such Transferred Receivable as a result of
(A) any defective, rejected or returned goods or services, or (B) a setoff in
respect of any claim by the related Account Debtor against the Transferor, in
each of the foregoing cases, other than any such reduction or cancellation due
to credit losses, the Transferor will be deemed to have received on such day a
Collection of such Receivable in the amount of the Deduction.  If the Transferor
is deemed to have received a Collection of Receivables pursuant to this
Section 2.7(b), the Transferor will deposit the amount of such Collections into
the Collection Accounts on the next occurring Settlement Date (or the second
following Settlement Date, if such Deduction was granted after the opening of
business on the Business Day immediately preceding the next occurring Settlement
Date).  Such amount may be offset against any amounts due from Transferee to
such Transferor on such Settlement Date with respect to the Uncollected Value of
Accounts Receivable conveyed by the Transferor to Transferee on such Settlement
Date.

 

Section 2.8                                      Servicing of Accounts
Receivable.  On and after each Borrowing Date, Transferee will have the sole
right to receive all Collections with respect to all Transferred Receivables
purchased by it or contributed to it on such Borrowing Date. The foregoing
notwithstanding, Transferee and the Transferor agree to engage Sanmina’s
services as initial Servicer for all the Transferred Receivables pursuant to the
terms set forth in the Servicing Agreement.  The Transferor agrees (i) to notify
commencing on the Collection Account Effect Date all Account Debtors of its
respective Transferred Receivables that pay by wire transfer, automated clearing
house (“ACH”) entries, credits from merchant card transactions and other
electronic funds transfers to tender all payments on such Transferred
Receivables to the Collection Accounts and (ii) to notify commencing on the
Lock-Box Effective Date all Account Debtors of its respective Transferred
Receivables that pay by check, draft or other instrument to tender all payments
on such Transferred Receivables to the Lock-Box, and in each case to cooperate
fully with Servicer in all respects regarding the servicing of Transferred
Receivables.  During the Collection Account Ramp-Up Period and the Lock-Box
Ramp-Up Period, Collections may be deposited into the Sanmina Accounts and the
Sanmina Lockbox and the Servicer will be instructed to sweep all amounts
deposited in the Sanmina Accounts and the Sanmina Lockbox into the Tranche A and
Tranche B Collection Accounts on each Business Day. Collections will be
deposited in the Collection Accounts on each Business Day.  All collections on a
Transferred Receivable received by a Person who is not the Obligee of such
Account Receivable will be held in trust for the Obligee and promptly deposited
into the Collection Accounts or delivered to Servicer for deposit by Servicer
into the Collection Accounts.  If an Account Debtor has indicated that a payment
made by such Account Debtor is to be applied in respect of its

 

--------------------------------------------------------------------------------


 

obligations under a specified Account Receivable or in respect of other
obligation of such Account Debtor owed to the Transferor, then the Transferor
and the Transferee agree that such payment shall be applied as specified by the
related Account Debtor; however, after an Account Debtor is in default of any
payment obligation to the Transferee or the Transferor for more than 10 days, or
after the related Account Debtor is insolvent, any such payment shall be applied
to the principal amount of the Accounts Receivable of such Obligor in
chronological order of Scheduled Maturity Dates.

 

Section 2.9                                      Related Rights and Property. 
In all cases hereunder where an Account Receivable is contributed to a
Transferee who then becomes the Obligee of such Account Receivable, the
contribution of such Account Receivable will be deemed to include the
contribution of all of the Related Rights and Property relating to such Account
Receivable.

 

ARTICLE III
THE CLOSING

 

Section 3.1                                      The Closing.  The closing of
the transactions set forth herein will occur on the Closing Date,
contemporaneously with the closing of the Credit Agreement.  In any event, this
Agreement will not be effective until the Effective Date. Facsimile signatures
of the parties hereto will be sufficient to close this Agreement; provided that
the Transferor and Transferee agree to deliver fully executed, original
counterparts of this Agreement and the other Program Documents to Agent’s
counsel for receipt by Agent’s counsel no later than five Business Days
following the Closing Date.  The “Closing Date” shall be the date of this
Agreement as first above written.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

Section 4.1                                      Representations and Warranties
of Transferor.  The Transferor hereby represents and warrants to Transferee as
follows (each of which representations and warranties will be deemed to have
been restated upon the delivery of each Assignment Agreement to Transferee):

 

(a)                      Organization; Location.  Transferor is a corporation
validly existing and in good standing under the laws of the state of Delaware
and is authorized under such laws to conduct its business as currently conducted
and to own its assets (including but not limited to its Accounts Receivable) as
currently owned.  The location of Transferor’s chief executive office and all of
its Books and Records relating to its Accounts Receivable, the state of
incorporation of Transferor, and Transferor’s organizational identification
number are identified in the Transferor Collateral Disclosure Certificate
substantially in the form of Exhibit B attached hereto and made a part hereof
(the “Transferor Collateral Disclosure Certificate”).

 

(b)                     Capacity; Authority; Validity.  Transferor has all
necessary corporate power and authority to enter into this Agreement and to
perform all of the obligations to be performed by it under this Agreement.  This
Agreement and the consummation by Transferor of the transactions contemplated
hereby have been duly and validly authorized by all necessary corporate action
of Transferor.  This Agreement has been duly executed and delivered by
Transferor and constitutes the valid and binding obligations of Transferor,
enforceable against Transferor in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the rights of creditors generally and
to general equitable principles.

 

(c)                      Conflict; Defaults.  Neither the execution and delivery
of this Agreement by Transferor, nor the consummation of the transactions
contemplated hereby and thereby will (i) conflict with, result in the breach of,
constitute a default under, or accelerate the performance required by, the terms
of any indenture, agreement, contract or other instrument to which Transferor is
a party or by which Transferor or its assets are bound, (ii) violate
Transferor’s articles of incorporation, bylaws, or other constitutional or
charter documents, as the case may be, (iii) violate any law or any order,
rule or regulation applicable to Transferor of any Governmental Authority having
jurisdiction over Transferor or its properties, (iv) require any consent,
approval, authorization or filing (which, in each case, has not already been
obtained or made) under any law,

 

--------------------------------------------------------------------------------


 

regulation, judgment, order, writ, decree, permit, license, agreement, contract
or instrument to which Transferor is a party or by which Transferor or any of
its assets are bound.

 

(d)                     Title to Transferred Receivables.  Immediately prior to
(or coincidentally with) any transfer of an Account Receivable hereunder,
Transferor has good and marketable title to such Accounts Receivable, free and
clear of any Lien except for Permitted Encumbrances.  When Transferee accepts a
capital contribution of such Account Receivable, it will have acquired a
perfected ownership interest in such Account Receivable free and clear of any
Lien, except for Permitted Encumbrances.

 

(e)                      Litigation.  There is no claim, litigation, proceeding,
arbitration or investigation pending or, to Transferor’s best knowledge,
threatened against Transferor, which could reasonably be expected to have a
Material Adverse Effect.

 

(f)                        The Transferor has filed or caused to be filed all
material tax returns that are required to be filed and has paid all taxes shown
to be due and payable on said returns or on any written assessments made against
it or any of its property and all other material taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
such taxes, fees or other charges the amount or validity of which are currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Transferor); no tax Lien has been filed, and, to the knowledge of the
Transferor, no claim is being asserted, with respect to any such tax, fee or
other charge that in any case would reasonably be expected to have a Material
Adverse Effect.

 

(g)                     Investment Company Act; Other Regulations.  The
Transferor is not an “investment company,” or a company “controlled” by an
“investment company,” within the meaning of the U.S. Investment Company Act of
1940, as amended.

 

(h)                     Solvent.  The Transferor is, and after giving effect to
each contribution hereunder and the incurrence of the obligations being incurred
hereunder, will be and will continue to be, solvent.

 

(i)                         Finders or Brokers.  Transferor has not agreed to
pay any fee or commission to any agent, broker, finder, or other person retained
by it, for or on account of services rendered as a broker or finder in
connection with this Agreement or the transactions contemplated hereby which
would give rise to any valid claim against Transferee for the payment of any
such fee or commission.

 

(j)                         Nature of Transferred Receivables.  Each Transferred
Receivable constitutes an “account,” or “general intangible”  as such terms are
defined in the UCC.

 

(k)                      Eligibility of Transferred Receivables.  Each Account
Receivable accepted as a capital contribution by Transferee, that was identified
in the related Assignment Agreement or in any other document or report delivered
to Transferee in accordance with this Agreement as an Eligible Receivable
satisfied the criteria in the definition of “Eligible Receivable” as of the date
of such Assignment Agreement or other document or report, as applicable.

 

(l)                         No statement or information contained in this
Agreement, any other Program Document or any other document, certificate or
statement furnished by or on behalf of the Transferor to the Transferee or to
the Agent, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Program Documents, when taken
together with Sanmina’s filings with the SEC, contained as of the date such
statement, information, document or certificate was so furnished, any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements contained herein or therein not misleading.  There is no
fact known to the Transferor that could reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein or in
Sanmina’s filings with the SEC, in the other Program Documents, or in any other
documents, certificates and statements furnished to the Agent and the Transferee
for use in connection with the transactions contemplated hereby and by the other
Program Documents.  Sanmina has filed all required registration statements,
prospectuses, reports,

 

--------------------------------------------------------------------------------


 

schedules, forms, statements and other documents required to be filed by Sanmina
with the SEC since January 1, 2006 (collectively, the “Sanmina Reports”).  None
of the Sanmina Reports, as of their respective dates (and, if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing), contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(m)                   Filings.  There have been duly filed all Financing
Statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Transferee’s
ownership interest in the Transferred Receivables and the Related Rights and
Property, to the extent Transferee’s ownership interest in such Related Rights
and Property may be perfected by the filing of Financing Statements under the
UCC.

 

Section 4.2                                      Representations and Warranties
of Transferee.  Transferee represents and warrants to the Transferor as follows
(each of which representations and warranties will be deemed to have been
restated upon the delivery of each Assignment Agreement to Transferee):

 

(a)                      Organization.  Transferee is a limited liability
company, validly existing and in good standing under the laws of the State of
Delaware.

 

(b)                     Capacity; Authority; Validity.  Transferee has all
necessary limited liability company power and authority to enter into this
Agreement and to perform all of the obligations to be performed by it under this
Agreement.  This Agreement and the consummation by Transferee of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary limited liability company action of Transferee. 
This Agreement has been duly executed and delivered by Transferee and
constitutes the valid and binding obligations of Transferee, enforceable against
Transferee in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the rights of creditors generally and to general equitable principles.

 

(c)                      Conflicts; Defaults.  Neither the execution and
delivery of this Agreement by Transferee, nor the consummation of the
transactions contemplated hereby and thereby will (i) conflict with, result in
the breach of, constitute a default under, or accelerate the performance
required by, the terms of any indenture, agreement, contract or other instrument
to which Transferee is a party or by which Transferee or its assets are bound,
(ii) violate Transferee’s certificate of formation, limited liability company
agreement, or other constitutional or charter documents, as the case may be, or
any law or any order, rule or regulation applicable to Transferee of any
Governmental Authority having jurisdiction over Transferee or its properties,
(iii) require any consent, approval, authorization or filing (which, in each
case, has not already been obtained or made) under any law, regulation,
judgment, order, writ, decree, permit, license, agreement, contract or
instrument to which Transferee is a party or by which Transferee or any of its
assets are bound.

 

ARTICLE V
CERTAIN COVENANTS

 

Section 5.1                                      Mutual Covenants and
Agreements.  Subject to the terms and conditions herein provided, each party to
this Agreement will use its commercially reasonable efforts to take, or cause to
be taken, all action, and to do, or cause to be done, all things necessary,
appropriate or desirable hereunder and under applicable laws and regulations to
consummate, make effective, and carry out the purposes of, the transactions
contemplated by this Agreement.  Each party to this Agreement will use its
commercially reasonable efforts to obtain consents of all third parties and
Governmental Authorities necessary for the consummation of the transactions
contemplated by this Agreement.

 

Section 5.2                                      Certain Covenants of
Transferor.  The Transferor hereby agrees with Transferee as follows:

 

--------------------------------------------------------------------------------


 

(a)                      Financing Statements; UCC Matters.  The Transferor
authorizes Transferee to prepare and file (at the Transferor’s cost) Financing
Statements in any jurisdictions where Transferee deems such filings to be
reasonably necessary to give notice of Transferee’s interest in and to the
Transferred Receivables.  The Transferor will not change its name, identity,
state of incorporation or corporate structure (within the meaning of
Section 9-507(c) of the UCC) or any office where its Books and Records are kept
unless it will have (i) given Transferee (and Agent, as Transferee’s assignee)
at least thirty (30) days’ prior written notice thereof and (ii) delivered to
Transferee (and Agent, as Transferee’s assignee) all financing statements,
instruments and other documents reasonably requested by Transferee (or Agent, as
Transferee’s assignee) in connection with such change or relocation.

 

(b)                     Access.  The Transferor will (i) so long as there is
then no Termination Event in existence, during the Transferor’s regular business
hours and with reasonable prior notice, not more than once per calendar quarter,
and during the existence of a Termination Event, at any time without prior
notice, permit Transferee, Agent, and their respective authorized
representatives, access to (i) its Books and Records as they relate to the
Transferred Receivables and (ii) furnish Transferee and, upon request, Agent
with true, accurate and complete copies of the Underlying Contracts and other
such records and all other information in its possession with respect to the
Transferred Receivables as Transferee, or Agent may request, in each case as is
reasonably required to comply with the Policy.  The Transferor will cause its
personnel and its agents to provide Transferee, Agent, and their respective
authorized representatives, assistance in each of their investigation of the
matters set forth in clauses (i) and (ii) of the preceding sentence, all for
purposes of monitoring compliance with this Agreement and the other Program
Documents; provided that so long as there is then no Termination Event, the
inspection of the Transferor’s Books and Records and access to the Transferor’s
employees as contemplated by this Section 5.2(b) shall be limited to a review of
those matters described in the Scope of Audit attached as Exhibit B to the
Servicing Agreement.  No Person will be granted such access or furnished with
such materials unless such Person is bound (directly or indirectly) by the terms
of Section 8.4 or by an effective confidentiality agreement, with such
conforming changes as are necessary to reflect the agreement of such Transferor
and such Person; provided, however, that such Person and such Transferor may,
but neither will be obligated to, agree on different terms respecting such
confidential treatment.  In no event shall the Transferor be required to
disclose any information contemplated by this Section 5.2(b) to the Transferee,
the Agent or any other Person if the disclosure of such information would
violate any law or regulation applicable to the Transferor or the Transferred
Receivables and the Related Rights and Property or would violate any obligation
of confidentiality owed by the Transferor to any other Person that is not an
Affiliate of the Transferor.

 

(c)                      Further Assurances and Assistance.  On or after the
Closing Date, the Transferor will give such further assurances to Transferee,
execute, acknowledge and deliver all such acknowledgments and other instruments
and take such further action as may be reasonably necessary or appropriate to
fully and effectively carry out the transactions contemplated hereby, including,
without limitation, any additional Financing Statements. As reasonably requested
by Transferee or the Agent, the Transferor will provide reasonable assistance to
Transferee, the Agent, and their respective authorized representatives in
obtaining access to information to assist Transferee in financing the
Transferred Receivables (or any portion thereof) as any of them may reasonably
request, including, without limitation, access to reports currently prepared by
Transferor in the ordinary course of business in accordance with the Policies
and Procedures, the Remittance Reports and other reports required of Transferee
by the Agent under the Credit Agreement, and any additional reports that
Transferor is obligated to provide under the Servicing Agreement.  Except as
otherwise provided in this Agreement, the Transferor will not take any action
after the Closing Date which would be inconsistent with the effective transfer
by the Transferor to Transferee hereunder of the Transferor’s entire right,
title and interest in and to the Transferred Receivables and its Related Rights
and Property.

 

(d)                     Changes to Policies and Procedures; Standard Terms;
Underlying Contracts.  The Transferor agrees that it will not, without the prior
written consent of Transferee or the Agent (such consent not to be unreasonably
withheld), change any of its Policies and Procedures or Standard Terms.

 

(e)                      Granting Deductions.  The Transferor will not
compromise, rescind, cancel or adjust any Transferred Receivable except that
Sanmina will, as required, do so in its capacity as Servicer in accordance with
the Transaction Documents.

 

--------------------------------------------------------------------------------


 

(f)                        Treatment of Transactions.  The Transferor will
maintain its records and books of account in a manner that clearly reflects the
true contribution of all Transferred Receivables conveyed to Transferee
hereunder.  So long as any Transferred Receivable remains outstanding, all of
the published financial statements of Transferor will contain a footnote
(i) disclosing the transactions contemplated hereunder which unambiguously
describes the contribution of Transferred Receivables to the capital of the
Borrower as an absolute transfer and the interest of Transferee and the Agent in
the Transferred Receivables, and (ii) expressly stating that the Transferred
Receivables are unavailable for creditors of the Transferor.

 

(g)                     Lenders’ Reliance.  The Transferor acknowledges that the
Agent and each Lender is entering into the transactions contemplated by the
Program Documents in reliance upon Transferee’s identity as a legal entity that
is separate from Transferor and any Affiliates thereof.  Therefore, from and
after the date of execution and delivery of this Agreement, the Transferor will
take all reasonable steps including, without limitation, all steps that
Transferee (or the Agent, as Transferee’s assignee) may from time to time
reasonably request to maintain Transferee’s identity as a separate legal
entity.  Without limiting the generality of the foregoing and in addition to the
other covenants set forth herein, the Transferor will take and continue to take
all actions described in the assumptions as to facts set forth in the opinion of
Baker & McKenzie delivered on the Closing Date with respect to substantive
consolidation matters and will comply with, and cause compliance with, the
provisions of Transferee’s limited liability company agreement and certificate
of formation.

 

(h)                     Taxes.  The Transferor will file all tax returns and
reports required by law to be filed by them and promptly pay all taxes and
governmental charges at any time owing, that may be assessed against the
Transferor except any such taxes which are not yet delinquent or are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP will have been set aside on its books,
unless the failure to make any such payment could not reasonably be expected to
have a Material Adverse Effect on the Transferor and its Subsidiaries (taken as
a whole), the consummation of the transactions contemplated herein, the
enforceability of the Program Documents to which the Transferor is a party, or
the perfection and priority of the security interest of Transferee (or the
Agent, as assignee of Transferee) in and to the Transferred Receivables and the
Related Rights and Property in which case Transferor will promptly make such
payments.

 

(i)                         Change in Payment Instructions to Obligors.  Except
as set forth in the Program Documents and in any event, without the Agent’s
prior written consent, Transferor will not make any change in the instructions
to Account Debtors with respect to the Transferred Receivables regarding
payments to be made to the Collection Accounts.

 

(j)                         Sales, Liens.  The Transferor will not sell, assign
(by operation of law or otherwise) or otherwise dispose of, or grant any option
with respect to, or create or suffer to exist any Lien upon (including, without
limitation, the filing of any financing statement) or with respect to, any
Transferred Receivable or Related Rights or Property, or upon or with respect to
any Underlying Contract under which any Transferred Receivable arises (to the
extent of such Transferred Receivable), or assign any right to receive income
with respect thereto (other than, in each case, the creation of the interests
therein in favor of Transferee provided for herein), and the Transferor will
defend the right, title and interest of Transferee (and the Agent, as
Transferee’s assignee) in, to and under any of the foregoing property, against
all claims of third parties claiming through or under Transferor.

 

(k)                      Use of Proceeds.  Transferor will not use any of the
proceeds of any sale of Accounts Receivable hereunder for a purpose that
violates, or would be inconsistent with, Regulations T, U or X promulgated by
the Board of Governors of the Federal Reserve System from time to time.

 

(l)                         Information.  Transferor will deliver, or cause to
be delivered to the Transferee:

 

(i)                                     as soon as available, but in any event
within 90 days after the end of each fiscal year of Transferor, a copy of the
audited consolidated balance sheet of Transferor and its consolidated
subsidiaries as at the end of such year and the related audited statements of
income and of cash flows for such year, setting

 

--------------------------------------------------------------------------------


 

forth in each case in comparative form the figures for the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by KPMG LLP, or other
independent registered public accountants of recognized international standing
and without any limitation or qualification on the certification of internal
controls required under SEC rules; and;

 

(ii)                                  as soon as available, but in any event not
later than 60 days after the end of each of the first three quarterly periods of
each fiscal year of Transferor, the unaudited consolidated balance sheet of
Transferor as at the end of such quarter and the related unaudited consolidated
statements of income and of cash flows for such quarter and the portion of the
fiscal year through the end of such quarter, setting forth in comparative form
the figures for the previous year, certified by a Senior Officer of Transferor
as fairly presenting in all material respects the financial condition of
Transferor and its Subsidiaries as at the dates indicated and the results of
their operations and cash flows for the periods indicated, subject to changes
resulting from normal year end audit adjustments and the absence of footnotes
(which certification shall be satisfied by the certification provided in
Exhibit 31 to Transferor’s Quarterly Report on Form 10-Q filed with the SEC). 
The Transferee shall be entitled to rely on such certification as if addressed
to it;

 

Financial statements required to be delivered pursuant to Sections 5.2(l)(i) and
5.2(l)(ii) (to the extent any such financial statements are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so, shall be deemed to have been delivered on the date on which Transferor posts
such reports, or provides a link thereto, either: (i) on Transferor’s website on
the Internet at the website address listed in Section 8.1; or (ii) when such
report is posted electronically on IntraLinks/IntraAgency or other relevant
website which Transferee has access to (whether a commercial, third-party
website or whether sponsored by the Agent), if any, on Transferor’s behalf;
provided that: (x) the Transferor shall deliver paper copies of such reports to
the Transferee until written request to cease delivering paper copies is given
by the Transferee;  and (y) the Transferor shall notify (which may be by
facsimile or electronic mail) the Transferee of the posting of any such reports
and immediately following such notification the Transferor shall provide to the
Transferee, by electronic mail, electronic versions (i.e., soft copies) of such
reports. The Transferee shall have no obligation to request the delivery or to
maintain copies of the reports referred to above, and in any event shall have no
responsibility to monitor compliance by Transferor with any such request for
delivery, and the Transferee shall be solely responsible for requesting delivery
to it or maintaining its copies of such reports.

 

ARTICLE VI
CONDITIONS OF CLOSING

 

Section 6.1                                      Conditions Precedent.  The
parties’ respective obligations to consummate and perform the transactions
contemplated by this Agreement are subject to the satisfaction or waiver of each
of the conditions precedent that each of the representations and warranties of
each of the parties hereto will be true and correct on the Closing Date, and
(ii) Transferor will have delivered the Transferor Collateral Disclosure
Certificate in form and substance satisfactory to Transferee.

 

ARTICLE VII
INDEMNIFICATION AND RELATED TERMS

 

Section 7.1                                      Transferor’s Indemnification
Obligations.  Without limiting any other rights which Transferee and its assigns
may have hereunder or under applicable law, Transferor hereby

 

--------------------------------------------------------------------------------


 

agrees to indemnify Transferee, the Agent, each Lender and their respective
officers, directors, employees and agents (each, an “Indemnified Party”) from
and against any and all damages, losses, claims, liabilities and related costs
and expenses, including without limitation, reasonable attorneys’ fees and
disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out
of:

 

(a)                                  reliance on any representation or warranty
made or deemed made by Transferor (or any of its officers) under or in
connection with this Agreement as to the validity or enforceability of any
Transferred Receivable or the compliance of any Assigned Receivable with the
criteria described in the definition of “Eligible Receivable,” or any other
written information or report delivered by the Transferor pursuant hereto, which
will have been false or incorrect when made or deemed made or delivered;

 

(b)                                 the failure by the Transferor (individually
or as Servicer) to comply with any term, provision or covenant contained in this
Agreement, or with any applicable law, rule or regulation with respect to any
Transferred Receivable, or the related Underlying Contract, or the nonconformity
of any Transferred Receivable, or the related Underlying Contract with any such
applicable law, rule or regulation;

 

(c)                                  the failure to vest and maintain vested in
Transferee or to transfer to Transferee legal and equitable title to and
ownership of, the Assigned Receivables which are, or are intended to be,
Transferred Receivables, free and clear of any Lien, other than Permitted
Encumbrances, whether existing at the time of the transfer of such Account
Receivable or at any time thereafter (including, without limitation, any such
failure arising from the commingling of Collections on Transferred Receivables
with funds that do not constitute Collections of Transferred Receivables);

 

(d)                                             the misdirection by the
Transferor of collections on Accounts Receivable to any account other than the
Collection Accounts or the Lockbox; or

 

(e)                                              other than non-payment related
to Deductions taken into account in calculating the Uncollected Value on the
relevant Preparation Date for a Transferred Receivable, payment shortfalls or
any non-payment resulting from any commercial dispute, supplier discount, claim,
offset or defense (other than discharge in bankruptcy of the Account Debtor) of
the Account Debtor to the payment of any Account Receivable which is, or is
intended to be, a Transferred Receivable (including, without limitation, a
defense based on such Transferred Receivable or the Underlying Contract not
being a legal, valid and binding obligation of such Account Debtor enforceable
against it in accordance with its terms (other than discharge in bankruptcy of
the Account Debtor) or failure to comply with the laws of the country of any
Account Debtor), or any other claim resulting from the sale of the merchandise
or services related to such Transferred Receivable or the furnishing or failure
to furnish such merchandise or services;

 

provided that the Transferor will not be required to so indemnify any
Indemnified Party or otherwise be liable to any Indemnified Party for any
Indemnified Amounts resulting from (i) the performance of the Transferred
Receivables or any Related Rights or Property, or for a shortfall as a result of
such performance or as a result of the sale of any Transferred Receivables or
other Related Rights or Property in connection with the exercise of remedies
(except to the extent such Indemnified Amounts are attributable to a breach by
the Transferor of any representation, warranty or covenant made by it in
relation to any such Transferred Receivable or Related Rights and Property), or
(ii) the Indemnified Party’s willful misfeasance, bad faith or gross negligence;
and provided further that the Transferor will not be required to so indemnify
any Indemnified Party other than the Transferee with respect to any Indemnified
Amount relating to a Transferred Receivable that is not an Assigned Receivable.

 

Any amounts subject to the indemnification provisions of this Section 7.1 will
be promptly paid by Transferor to the Payment Account for the benefit of the
party seeking indemnification within five Business Days following (i) demand
therefor by such party and (ii) delivery to Transferor by such party of an
invoice stating the basis for the demand for payment to be made under this
Section 7.1.

 

--------------------------------------------------------------------------------


 

Section 7.2                                      Survival of Indemnification
Obligations.  Transferor’s indemnification of Transferee, Agent and the Lenders
will survive the Closing Date and the Program Termination Date.

 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.1                                      Notices.  All notices and other
communications by Transferee, Transferor or the Agent hereunder will be in
writing to the other parties and will be deemed to have been duly given (i) when
delivered in person, (ii) two Business Days after delivery to an overnight
courier service, receipt requested, or (iii) when sent if sent via telecopy
transmission, receipt requested or (iii) three days after being posted when
posted by the United States registered or certified mail, with postage prepaid,
addressed as follows:

 

To Transferor:

 

Sanmina-SCI Corporation

2700 North First Street

San Jose, California 95134

Attention:  Corporate Treasurer

 

To Transferee:

 

Sanmina SPV LLC

2700 North First Street

San Jose, California 95134

Attention:  Manager

 

In any case, with copy to the Agent:

 

Deutsche Bank AG, New York Branch

60 Wall St., 25th Floor

New York, NY 10005

Attention: Structured Trade & Export Finance

Fax:  (212) 797-0473

 

or to such other addresses as a party or the Agent may from time to time
designate by notice as provided herein (or which the Agent may provide to the
parties), except that notices of change of address will be effective only upon
actual receipt.

 

Section 8.2                                      Assignment.

 

(a)                                  The rights of any party under this
Agreement will not be assigned or transferred by any party without the prior
written approval of the other party hereto and the Agent; provided, however,
that the parties hereto acknowledge and agree that:

 

(i)                                     Transferee intends to finance, in part,
certain Transferred Receivables through extensions of credit from Lenders; and

 

(ii)                                  Transferee may assign its rights under
this Agreement, and the Transferred Receivables to the Agent for the benefit of
the Lenders in connection with such financing.

 

--------------------------------------------------------------------------------


 

(b)                     During the continuation of any Termination Event,
Transferor agrees that the Agent will have all the rights (but none of the
obligations) of Transferee hereunder, but only to the extent such rights relate
to Assigned Receivables, to the same extent as Transferee, and that Transferor
will continue to be bound by the terms of this Agreement as against Agent, until
the Program Termination Date.

 

(c)                      Transferor agrees that the Agent and the Lenders are
third-party beneficiaries to this Agreement (in each case, to the extent
described in this Section 8.2) and will be entitled to and have standing to
enforce the rights of Transferee hereunder (in each case, to the extent
described in this Section 8.2 and only to the extent such rights relate to
Assigned Receivables).  Any attempt by any party to assign or transfer this
Agreement contrary to the terms and conditions of this section will be null and
void ab initio.

 

Section 8.3                                      Entire Agreement, Limited Third
Party Beneficiaries.  This Agreement, together with the exhibits attached
hereto, constitutes the entire agreement by the parties and supersedes any other
agreement, whether written or oral, that may have been made or entered into
between Transferor and Transferee (or by any of their respective officers,
agents, or representatives) relating to the matters contemplated herein.  Except
as described in Section 8.2 hereof, no other person or entity will be a third
party beneficiary of this Agreement.

 

Section 8.4                                      Confidentiality.

 

(a)                                  Each party hereto agrees to the following
confidentiality terms (with it being understood that, for purposes of this
Section 8.4, the “Recipient” will mean the Person to whom any Confidential
Information is provided, the “Provider” means the Person who provides such
Confidential Information to the Recipient, and “Confidential Information” (as
further defined below) means the Confidential Information of the Provider):

 

(i)                                     The Recipient will receive, maintain and
hold the Confidential Information in confidence and will use at least the same
level of care in safeguarding the Confidential Information that it uses with
respect to its own confidential information but in no event less than reasonable
care under the circumstances;

 

(ii)                                  The Recipient agrees to take all steps
reasonably necessary and appropriate to ensure that its employees or other
persons to whom disclosure is authorized hereunder treat the Confidential
Information as confidential and to ensure that such employees or other persons
to whom disclosure is authorized hereunder act in accordance with and abide by
the terms of this Section 8.4 regarding the Confidential Information;

 

(iii)                               The Recipient will use the Confidential
Information solely for purposes of the Program and matters reasonably related
thereto and may disclose Confidential Information to the Insurer; and

 

(iv)                              The Recipient will not disclose, reproduce,
distribute, transmit, reverse engineer, decompile, disassemble or transfer,
directly or indirectly, the Confidential Information, except as authorized in
this Section 8.4, as otherwise authorized in writing by the Provider in
conjunction with the Program, or unless otherwise agreed by the Provider.

 

(b)                     The Recipient agrees that it will not (without the prior
written consent of the Provider) disclose the Confidential Information to any
third party, except (i) its affiliates, officers, employees and legal counsel on
a confidential basis, (ii) as required by law, regulation or other applicable
judicial or governmental order, (iii) on a limited basis as is reasonably
necessary to prepare any claim or defense arising from or in connection with the
Program or the Program Documents, or (iv) as expressly contemplated in the
Program Documents.

 

--------------------------------------------------------------------------------


 

(c)                      As used herein, “Confidential Information” means all
information disclosed or provided by the Provider to the Recipient or its agents
or representatives in connection with the Program and all information regarding
the Provider’s business, assets, affiliates, and customers, so long as such
information is marked confidential or otherwise of a type considered
confidential in the ordinary course of business, but does not include
information that: (i) is generally available to the public, (ii) hereafter,
through no breach of this Section 8.4 by the Recipient or its agents or
representatives, becomes generally available to the public, (iii) corresponds in
substance to information furnished to the Recipient hereafter on a
non-confidential basis by any third party having a legal right to do so, or
(iv) was developed by, or for, the Recipient independently of any disclosure or
use of the Confidential Information; provided that, for the avoidance of doubt,
each Receivables Report and each Remittance Report shall be deemed to be
Confidential Information.

 

(d)                     At any time upon the written request of the Provider,
the Confidential Information, including all copies and embodiments thereof
(including all copies and/or any other form or reproduction and/or description
thereof made by the Recipient), in the possession of the Recipient, will, at
Recipient’s option, be promptly returned to the Provider or promptly destroyed,
except that the portion of the Confidential Information that may be found in
analyses, compilations, studies or other documents prepared by the Recipient or
its agents, attorneys or employees, oral or electronic Confidential Information,
and any Confidential Information not so requested and returned will be held by
the Recipient and kept subject to the terms of this Section 8.4 or destroyed to
the extent practicable and permitted by law.  Whether the Confidential
Information or other embodiments of the Confidential Information is to be
returned or destroyed pursuant to this paragraph, such return or destruction
will, upon written request of the Provider, be certified in writing by an
authorized officer of the Recipient.  The return or destruction of the
Confidential Information or other embodiments of the Confidential Information
will not relieve the Recipient of its confidentiality obligations contained in
this Section 8.4.

 

(e)                      The confidentiality provisions set forth in this
Section 8.4 will (i) survive the Program Termination Date and (ii) terminate
upon the earliest to occur of two (2) years after the Program Termination Date
or such other date mutually agreed upon by the parties hereto.

 

Notwithstanding the foregoing, each party (and each employee, representative or
other agent of each party) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement or any other Program Document and all materials
of any kind (including opinions or other tax analyses) that are provided to the
parties relating to such tax treatment and tax structure.

 

Section 8.5                                      Amendments and Waivers. This
Agreement may be amended, modified, superseded, or canceled, and any of the
terms, representations, warranties or covenants hereof may be waived, only by
written instrument executed by each of the parties or, in the case of a waiver,
by the party waiving compliance, and, in any event with the prior written
consent of the Agent.  The failure of any party at any time or times to require
performance of any provision hereof will in no manner affect the right at a
later time to enforce the same.  No waiver by any party of any condition or of
any breach of any term, representation, warranty or covenant under this
Agreement, whether by conduct or otherwise, in any one or more instances, will
be deemed to be or construed as a further or continuing waiver of any other
condition or of any breach of any such condition of breach or waiver of any
other condition or of any breach of any other term, representation, warranty or
covenant under this Agreement.

 

Section 8.6                                      Captions; Counterparts.  The
captions in this Agreement are for convenience only and will not be considered a
part of or affect the construction or interpretation of any provision of this
Agreement.  This Agreement may be executed in two or more counterparts (and by
each of the parties on separate signature pages), each of which will be an
original, but all of which together will constitute one and the same instrument.

 

Section 8.7                                      Governing Law.  This Agreement
will be governed by and construed and interpreted in accordance with the
internal laws of the State of New York, without regard to principles of conflict
of laws (other than Section 5-1401 of the New York General Obligations Laws).

 

--------------------------------------------------------------------------------


 

Section 8.8                                      Severability.  If any provision
of this Agreement or portion thereof is held invalid, illegal, void or
unenforceable by reason of any rule of law, administrative or judicial provision
or public policy, such provision will be ineffective only to the extent invalid,
illegal, void or unenforceable, and the remainder of such provision and all
other provisions of this Agreement will nevertheless remain in full force and
effect.

 

Section 8.9                                      WAIVER OF JURY TRIAL; CONSENT
TO JURISDICTION.  EACH OF THE PARTIES HERETO (A) IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF THIS AGREEMENT OR ANY OTHER PROGRAM DOCUMENT;
(B) SUBMITS TO THE NONEXCLUSIVE PERSONAL JURISDICTION IN THE STATE COURTS OF THE
STATE OF NEW YORK AND UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK FOR THE ENFORCEMENT OF THIS AGREEMENT AND THE OTHER PROGRAM DOCUMENTS;
(C) WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAW OF ANY JURISDICTION TO
OBJECT ON ANY BASIS (INCLUDING, WITHOUT LIMITATION, INCONVENIENCE OF FORUM) TO
JURISDICTION OR VENUE WITHIN THE STATE AND DISTRICT DESCRIBED ABOVE FOR THE
PURPOSE OF LITIGATION TO ENFORCE THIS AGREEMENT OR THE OTHER PROGRAM DOCUMENTS;
AND (D) AGREES THAT SERVICE OF PROCESS MAY BE MADE UPON IT IN THE MANNER
PRESCRIBED IN SECTION 8.1.  NOTHING HEREIN CONTAINED, HOWEVER, WILL PREVENT ANY
PARTY FROM BRINGING ANY ACTION OR EXERCISING ANY RIGHTS AGAINST ANY SECURITY AND
AGAINST ANY OTHER PARTY PERSONALLY, AND AGAINST ANY ASSETS OF SUCH OTHER PARTY,
WITHIN ANY OTHER STATE OR JURISDICTION.

 

Section 8.10                                No Petition.  The Transferor hereby
agrees not to institute against Transferee, or join in any institution against
Transferee of, any bankruptcy proceedings under any United States federal or
state bankruptcy law or similar law in connection with any obligations relating
to this Agreement, until one year and one day following the termination of the
Credit Agreement and the repayment in full of all Obligations arising under the
Credit Agreement.

 

[Signatures on following page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of Transferor and Transferee have caused this
Receivables Transfer and Contribution Agreement to be duly executed as of the
date first above written.

 

 

TRANSFEREE:

 

 

 

 

 

SANMINA SPV LLC

 

 

 

 

 

By:

/s/ Walter F. Boileau

 

Name:  Walter F. Boileau

 

Title: Manager

 

 

 

 

 

TRANSFEROR:

 

 

 

 

 

SANMINA-SCI CORPORATION

 

 

 

 

 

By:

/s/ Walter F. Boileau

 

 

 

Name:   Walter F. Boileau

 

Title: Vice President and Treasurer

 

--------------------------------------------------------------------------------